LATTIMORE, J.
Conviction for selling intoxicating liquor; punishment, two years in the penitentiary.
There are no bills of exception in the record. The statement of facts is short, consisting of the testimony of three witnesses, one of whom is the appellant. He denied in toto the transaction. One of the other two witnesses testified positively that on the occasion in question he bought whisky from the appellant. This witness is corroborated by the other state witness. We have no doubt of the sufficiency of the testimony. The indictment and charge of the court appear to correctly present the law.
Finding no error in the record, the judgment will be affirmed.